DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 10/14/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but Foreign Patent Document 1 has been lined through and has not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “hookah hose accessory configured to be inserted into the bowl receiving port” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Objections
Claim 18 is objected to because of the following informalities: Claim 18, line 7 recites “(bowl receiving port too limiting…” which appears to be included in the claim in error and should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 6 recites “substantially smooth” which is a relative term and renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Specification states at [0024] that the lower portion 22 may include a “substantially smooth outer surface” or in other embodiments it may have a “ridged outer surface” to enhance the force fit. For purposes of examination, “substantially smooth” in claim 6 will be interpreted as a surface that is not ridged.
Claim 8 recites “at an angle of approximately 50 degrees” which is a relative term and renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Specification states at [0028] that the mouthpiece receiving port 32 portion of the main base extends from the main base central axis 18 “at an angle of approximately 20-65 degrees. In a preferred embodiment the angle is approximately 50 degrees”. However, the Specification does not define the term “approximately” or provide a standard for ascertaining the requisite degree. For purposes of examination, “approximately 50 degrees” will be interpreted as 40-60 degrees.
Claim 15 recites “a hookah hose accessory configured to be inserted into the bowl receiving port”. However, the Specification discloses only that the hookah hose 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 10, 13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thoede (US 2018/0020718).
Claim 1. Thoede discloses a smoking adaptor 10 having a longitudinal access 15 (central axis), the smoking adaptor comprising upper section 122 and middle section 140 (lower portion) (the upper section 122 and middle section 140 together forming a main base) (Figures 2-4). The upper section 122 includes a gas tube 235 (mouthpiece assembly) which is preferably engineered to fit engagingly over orifice 136 (mouthpiece receiving port) which runs through circular face 22. The upper section 122 also includes a funnel adaption 124 (bowl) designed to mechanically interface with bore 26 (smoke inlet conduit) forming the bottom and extension 126 (bowl receiving port) which attaches to the top face of circular face 22. In operation materials 200 for combustion can be placed into funnel 124 and ignited ([0048]; Figure 4). Secondary shaft 135 (smoke outlet 
Claim 2. Thoede discloses that the female member 130 (downstem insertion port) engages male threading member 131 located on the top of lower section 116 (downstem element) ([0045]; Figures 2, 3, and 4).
Claim 3. Thoede discloses that gas tube 235 (mouthpiece assembly) is made of plastic, rubber, or glass and is engineered to fit engagingly over orifice 136 (mouthpiece receiving port) ([0048]; Figure 4).
Claim 5. Thoede discloses that the funnel adaption 124 (bowl) designed to mechanically interface with extension 126 (bowl receiving port) which attaches to the top face of circular face 22 ([0048]; Figure 4).
Claim 6. Thoede discloses that the middle section 140 (lower portion) has a smooth outer surface (Figures 2 and 3).
Claim 7. Thoede discloses that seal 40 may have external ridges or grooves for assisting in forming a gas tight seal ([0041]; Figure 2 wherein seal 40 forms the outer surface of middle section 140 (lower portion)).
Claim 10. Thoede discloses that the lower section 116 (downstem element) comprises a plurality of egress ports 17 (slits) positioned at a lower portion thereof such that they are located below the fluid 400 level in the bottle 300 when in use (Figure 7).
Claim 13. Thoede discloses that annular, conical, or frustoconical seal 40 (sleeve) disposed on an outer generally cylindrical surface 20 of the body of the smoking adaptor ([0044]; Figures 2 and 7). Seal 40 can be placed over middle section 140 (lower portion) ([0046]; Figures 2 and 7).
Claim 16. Thoede discloses funnel adaption 124 (smokable roll attachment) designed to mechanically interface with bore 26 (smoke inlet conduit) forming the bottom and extension 126 (bowl receiving port) which attaches to the top face of circular face 22. In operation materials 200 for combustion can be placed into funnel 124 and 
Claim 17. Thoede discloses that annular, conical, or frustoconical seal 40 (bottle insert) disposed on an outer generally cylindrical surface 20 of the body of the smoking adaptor. In one embodiment, frustoconical seal 40 may be formed from an elastomer (flexible material). Seal 40 may seal against an opening of a bottle for forming a smoking device assembly 100 ([0044]; Figures 2 and 7). Seal 40 can be placed over middle section 140 (lower portion) ([0046]; Figures 2 and 7).

Claim 18. Thoede discloses a method of using a smoking adaptor 10, the smoking adaptor 10 having a longitudinal access 15 (central axis) and comprising upper section 122 and middle section 140 (lower portion) (the upper section 122 and middle section 140 together forming a main base) (Figures 2-4). The upper section 122 includes a gas tube 235 (mouthpiece assembly) which is preferably engineered to fit engagingly over orifice 136 (mouthpiece receiving port) which runs through circular face 22. The upper section 122 also includes a funnel adaption 124 (bowl) designed to mechanically interface with bore 26 (smoke inlet conduit) forming the bottom and extension 126 (bowl receiving port) which attaches to the top face of circular face 22. In operation materials 200 for combustion can be placed into funnel 124 and ignited ([0048]; Figure 4). Secondary shaft 135 (smoke outlet conduit) lines up with orifice 136 (mouthpiece receiving port) when the smoking adaptor 10 is assembled such that gas 250 can flow through secondary shaft egress tube 235, through shaft 135 through orifice 136 into tube 235 (mouthpiece assembly) and into end user 1500 when user .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Thoede (US 2018/0020718).
Claim 4. Thoede discloses the smoking apparatus of claim 1 wherein gas tube 235 (mouthpiece assembly) is made of plastic, rubber, or glass and is engineered to fit engagingly over (force fit) orifice 136 (mouthpiece receiving port) ([0048]; Figure 4). The lower section 116 (downstem element) is connected to middle section 140 (lower portion of main base) via threaded connection ([0045]; Figures 2, 3, and 4).
However, Thoede teaches that “[a]lthough the threading member engagement disclosed is exemplary of one embodiment of the present invention, one of ordinary skill in the art could see how many variations of threading members for achieve a similar result as found in the present invention. Other attachment methods and arrangements such as clasps, pins, and non-threaded members could be utilized to hold upper section .
	
Claims 8, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thoede (US 2018/0020718) in view of Krupp (US 2009/0084391).
Claim 8. Thoede discloses the smoking apparatus of claim 1 wherein the orifice 136 (mouthpiece receiving port) is parallel to the longitudinal access 15 (central axis) and the gas tube 235 (mouthpiece assembly) is an angled tube having a proximal portion which is parallel to the longitudinal access 15 (central axis) and a distal portion extending at an approximately 45 degree angle from the longitudinal access 15 (central axis) (Figures 4 and 7). Thoede does not disclose that the orifice 136 (mouthpiece receiving port) itself is angularly positioned from the longitudinal access 15 (central axis) at an angle of approximately 50 degrees. 
Krupp discloses a smoking pipe comprising head 5 having a side opening 16 which may be connected to a mouth piece 14 by adjoining the end of the mouthpiece 15 to the side opening 16 ([0013]; Figures 1 and 2 wherein the side opening extends from head 5 at an angle of approximately 45 degrees).
It would have been obvious to one of ordinary skill in the art before the effective filing date that the orifice 136 (mouthpiece receiving port) of Thoede may be modified so that it is angularly positioned from the longitudinal access 15 (central axis) at an angle 
Claims 9 and 15. Thoede discloses the smoking apparatus of claim 1 but does not explicitly disclose that tube 235 (mouthpiece assembly) comprises a mouthpiece element and a mouthpiece extension including a first end connectable to said mouthpiece receiving port and a second end connectable to said mouthpiece element.
Krupp discloses a smoking pipe comprising head 5 having a side opening 16 which may be connected to a mouth piece 14 by adjoining the end of the mouthpiece 15 to the side opening 16. The mouthpiece 14 shown in Figures 1 and 2 comprises a flexible tube (mouthpiece extension) having one end coupled to the side opening 16 and the other end coupled to a mouthpiece element ([0013]; Figures 1 and 2 wherein mouthpiece 14 is a hookah hose accessory).
It would have been obvious to one of ordinary skill in the art before the effective filing date that the gas tube 235 may be replaced with the mouthpiece 14 of Krupp having a flexible tube (mouthpiece extension) connected to a mouthpiece element at one end and the orifice 136 (mouthpiece receiving port) at the opposite end so that the smoking apparatus can be used as and have the appearance of a traditional hookah.

Claims 11 and 12 ire rejected under 35 U.S.C. 103 as being unpatentable over Thoede (US 2018/0020718) in view of Yomtov et al. (US 2010/0126516).
Claims 11 and 12. Thoede discloses the smoking apparatus of claim 1 but does not explicitly disclose a bowl receiving port insert positionable between the bowl receiving port and a bowl, or a downstem element sleeve positionable between the downstem element insertion port and the downstem element.
Yomtov et al. discloses a water pipe including a bowl 12 wherein the bowl 12 may be connected to stem member 16 with an air-tight seal (e.g., O-ring or grommet) (Abstract; [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include an o-ring or grommet (insert/sleeve) between the connectable pieces of the smoking apparatus of Thoede, including between the funnel adaption 124 (bowl) and extension 126 (bowl receiving port) and between the female member 130 (downstem insertion port) and lower section 116 (downstem element) in order to create an air-tight seal as taught by Yomtov et al.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Thoede (US 2018/0020718) in view of Liu et al. (US 2014/0144452).
Claim 14. Thoede discloses the smoking apparatus of claim 1 but does not explicitly disclose a vape attachment configured to be inserted into extension 126 (bowl receiving port). 
Liu discloses an electronic hookah comprising battery part 2 which contains rechargeable batteries, the atomizing part 1 which contains four atomizers, and the storing part 3 which is used for storing tobacco-tar ([0029]; Figure 1). The battery part 2, atomizing part 1, and storing part 3 are assembled together and placed on top of a 
It would have been obvious to one of ordinary skill in the art before the effective filing date that the funnel adaption 124 (bowl) of Thoede may be replaced with the battery part 2, atomizing part 1, and storing part 3 of the electronic hookah disclosed by Liu et al. to provide a more convenient method of smoking which is ready to smoke as soon as assembled (Liu Abstract) and which avoids ignition of the smoking material itself or of charcoal as it often used to heat the smokable material resulting in a cleaner and safer method of smoking (Liu [0002]-[0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KATHERINE A WILL/Examiner, Art Unit 1747